Opinion by
Nichols, J.
In accordance with stipulation of counsel that the merchandise consists of ink pastes and varnish similar in all material respects to those the subject of Marset, Inc., and W. J. Byrnes & Co. of N.Y., Inc. v. United States (50 Cust. Ct. 127, C.D. 2400), the claim of the plaintiffs was sustained. Merchandise entered on and after July 1, 1958, is properly subject to a copper tax at 1.275 cents per pound under section 4541 (2), Internal Revenue Code of 1954, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108).